Citation Nr: 1424267	
Decision Date: 05/29/14    Archive Date: 06/06/14

DOCKET NO.  06-39 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the Veteran's service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dissociative disorder and multiple personality disorder with depression. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).
 

REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Marotta



INTRODUCTION

The Veteran served on active duty from August 1990 to June 1993. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

The Veteran was scheduled for a videoconference Board hearing at the RO in December 2009.  The Veteran cancelled her request for a hearing.  Therefore, her request for a Board hearing is deemed to be withdrawn.  38 C.F.R. § 20.704 (2013).

In April 2011 and June 2013, this case was remanded to afford the Veteran a VA examination.  As will be discussed in detail below, the Veteran failed to appear for several VA examinations.  
 
In a July 2011 VA opinion, the examiner indicated that the Veteran's service-connected disability would be more properly diagnosed as PTSD, with dissociative disorder with depression, and cluster B personality traits.  The cover page has been updated to reflect this change. 


FINDINGS OF FACT

1.  The Veteran's service-connected acquired psychiatric disorder, to include PTSD,  dissociative disorder and multiple personality disorder with depression is manifested by symptoms such as episodes of depressed mood, avoidance, anxiety, sleep disturbance, intrusive thoughts, anger, and hyper vigilance, resulting in occupational and social impairment with reduced reliability and productivity.  The Veteran's acquired psychiatric disorder, to include PTSD,  dissociative disorder and multiple personality disorder with depression is not manifested by symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities or near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, resulting in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. 

2.  The Veteran's service-connected disabilities have not been shown to be of such severity so as to preclude substantially gainful employment. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 50 percent for an acquired psychiatric disorder, to include acquired psychiatric disorder, to include PTSD, dissociative disorder and multiple personality disorder with depression are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9499-9410 (2013).

2.  The criteria for a TDIU rating have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  For an increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment. Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied via letters sent to the Veteran in August 2006 and June 2008.

The duty to assist has also been satisfied.  Pursuant to the Board's remand instructions in April 2011 and June 2013, the RO attempted to afford the Veteran VA examinations in connection with the claim.  However, the Veteran failed to report on six separate occasions between May 2011 and November 2013.  The record includes documentation of VA's efforts to contact the Veteran and contains no justifiable indication for the Veteran's failure to appear for the VA examinations.  The Veteran was given six opportunities to present herself for a VA examination, failed to report and did so without good cause.  

The record also includes documentation of the RO's efforts to confirm the Veteran's address in connection with scheduling her examinations.  In a June 2013 statement, the Veteran's representative stated "[i]t appears that notices of the examinations were sent to the correct address, and the Veteran's representative has no arguments to present regarding the Veteran's failure to appear."  In July 2013, the Appeals Management Center sent the Veteran a letter requesting information regarding private treatment.  An October 2013 Report of General Information documents the RO confirmed the Veteran's address with the address listed in VBMS, the Clear system and with the Social Security Administration.  The note also indicates that the RO attempted to call the Veteran.  

The "duty to assist is not a one-way street" and the Veteran is obligated to cooperate in the development of his pending claim.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  Thus, the Board has complied with its duty to assist and must decide the service connection claims based on the evidence of record.  38 C.F.R. 
§ 3.655(b).

The Veteran has not identified any other relevant evidence that has not been requested or obtained.  The Board finds that VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on her claims at this time. 


II.  Increased Rating for an Acquired Psychiatric Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability. 38 C.F.R. § 4.2. Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating. 38 C.F.R. § 4.7. 

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 
Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's acquired psychiatric disorder is currently evaluated as 50 percent disabling under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9499-9410, which directs that the General Rating Formula for Mental Disorders be applied.

The General Rating Formula for Mental Disorders provides that a 50 percent rating is warranted if the evidence establishes there is occupational and social impairment, with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score, which is defined by DSM-IV as number between zero and 100 percent, that represents the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health illness. Higher scores correspond to better functioning of the individual.  

Under DSM-IV, GAF scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

Private treatment records dated December 2005 indicate that the Veteran reported having low energy.  The Veteran was oriented to person, place and time, and she denied suicidal or homicidal ideation.  The diagnosis was generalized anxiety disorder and personality disorder NOS.  The Veteran's GAF score was 55. 

In June 2006, private treatment records indicate that the Veteran was alert, oriented to person, place and time.  The Veteran had normal psychomotor activity, her speech was relevant, related and coherent and her cognition was grossly intact.  The diagnosis was major depression, recurrent.  The Veteran's GAF score was 45. 

In a September 2006 VA examination, the Veteran reported having frequent loss of sleep and nightmares.  The Veteran reported that she was afraid to go out in public.  Her symptoms included being nervous, worrying about what people thought, to the extent of thinking that people were looking at her or talking about her.  The Veteran reported that she cannot handle stress, that she was moody, and that she had many days that she was very depressed.  The Veteran reported that she was unemployed and that she last worked in May 2005.  The Veteran reported being married for 11 years and having 3 kids.  The Veteran reported that she does not like to be alone or in crowds.  The Veteran reported that aside from her grandmother, she did not have any friends.  The Veteran reported a history of overdoses, but none within the last 8 years.  The Veteran reported having suicidal thoughts sometimes, but indicated that she is concerned about her kids and does not think she would commit suicide.  
 
The examiner noted that the Veteran's episodes of being acutely anxious did not appear to meet the criteria for panic attacks.  Her speech was logical and related, with no indication of hallucinations, delusions, or formal thought disorder.  	No obsessions or compulsions were noted, but the Veteran reported engaging in compulsive activity with regard to spending and eating.  The Veteran reported significant memory loss, but the examiner noted that the Veteran had adequate memory and concentration during the examination.  The Veteran was oriented to person, place and time. 

The examiner opined that the Veteran's service-connected acquired psychiatric disorder had not increased in severity since her last examination in 1997.  The examiner noted that the Veteran functions as a housewife, has maintained a marriage for 11 years, and is in the process of raising three children.  The examiner diagnosed the Veteran with PTSD and dissociative disorder with depression.  Her GAF score was 52.

In November 2006, the Veteran indicated in her Notice of Disagreement that she believed her symptoms warrant a 70 percent disability rating.  The Veteran's husband also submitted a statement indicating that the Veteran could not obtain employment and that she was unable to handle stress.  The Veteran's husband indicated that when the Veteran is stressed out because of work, she is unable to function at home.  

A private opinion dated December 2006 indicates that Veteran had a GAF score of 45.  The doctor opined that the Veteran's GAF score "is more closely aligned with a 70 percent rating.  Prior to service she was able to maintain gainful employment as demonstrated by 4 years at the same business as well as had friendships.  After her supervisor beat and raped her and she returned to civilian life, she is totally unable to maintain gainful employment or any relationships."  Enclosed treatment records indicate that the Veteran had symptoms of fear, high anxiety with trembling; halting limited speech, flat affect and little ability to clearly problem solve upcoming stressful family interactions. The Veteran did not have suicidal or homicidal ideation.  The diagnosis was major depressive disorder and anxiety. 

In August 2009, the Veteran was denied social security disability based on her acquired psychiatric disorder.  

In July 2011, the Veteran failed to appear for a VA examination.  However, the examiner reviewed the Veteran's claims file and noted that he completed the Veteran's VA examination in September 2006.  The examiner noted that the Veteran showed typical PTSD symptoms, significant depression, and a history of suicidal ideation and overdoses.  The examiner noted that Social Security disability records showed that the Veteran's GAF score was typically 45, but there were some GAF scores of 50 and 55.  The examiner noted that the Veteran's acquired psychiatric disorder would "appear to be more properly diagnosed as posttraumatic stress disorder, with dissociative disorder with depression, in addition to cluster B personality traits, as opposed to the original designation. This does represent something as a problem in that in the opinion of this examiner, the Veteran's proper diagnosis for the service-connected mental disorder should be PTSD for this Veteran, seen as likely encompassing the same symptoms as the currently-diagnosed dissociative disorder, multiple personality, with depression."

Throughout the period on appeal, the Veteran had symptoms of difficulty in adapting to stressful situations, but her symptoms do not include those associated with a 70 percent rating (suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; and inability to establish and maintain effective relationships).  However, the Board's inquiry is not strictly limited to the criteria found in the VA rating schedule.  Mauerhan, supra.  For a 70 percent rating, the symptoms present must also cause occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood.  Vazquez-Claudio, supra.  

Upon review of the evidence, the Board finds that the Veteran's symptoms more closely approximate the rating criteria for a 50 percent rating.  The Veteran's GAF score ranged between 45 and 52.  Although the Veteran had a few GAF scores that were 45, a review of the Veteran's treatment records indicates that during those times, she did not have suicidal ideation, she did not engage in obsessional rituals that interfere with daily activities, or that she was unable to function independently.  In addition, her hygiene and appearance was adequate, she did not have near-continuous panic attacks and her speech was not intermittently illogical.  Although the Veteran reported a history of overdoses, the Veteran reported that she had not overdosed in the past 8 years and indicated that she would not commit suicide because she worried about her children.  Therefore, the Board finds that the evidence of record supports a 50 percent evaluation for the Veteran's service-connected acquired psychiatric disorder.  

During the period on appeal, the Veteran's reasoning, judgment and memory were intact.  The Veteran also reported being married for 11 years, raising three children and having a good relationship with her grandmother.  While the Veteran experienced depression and irritability at times, the Veteran was able to function independently, appropriately and effectively.  Taken as a whole, the manifestations of the Veteran's acquired psychiatric disorder are most analogous to those contemplated by a 50 percent evaluation.  The extent and severity of the Veteran's actual PTSD symptoms reported and/or shown are suggestive of occupational and social impairment, with reduced reliability and productivity; i.e., the level of impairment contemplated in the assignment of a 50 percent rating for psychiatric disabilities.  Mauerhan, supra, Vazquez-Claudio, supra.  More severe symptomatology resulting in occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, or mood, was not shown.  

Finally, the Board has considered whether extraschedular consideration is warranted.  The discussion above reflects that the symptoms of the Veteran's PTSD (mainly occupational and social impairment) are contemplated by the applicable rating criteria.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule; hence, referral for an extraschedular rating is unnecessary at this time.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).

III.  TDIU

The Veteran contends that she is unable to work due to her service-connected acquired psychiatric disorder.  In her July 2006 claim, the Veteran reported that she has struggled to keep a job because she suffers from anxiety and is unable to work with others or build relationships.  The Veteran reported that prior to service; she had one job for three years, loved it, and got along with customers, coworkers and supervisors.   

VA regulations allow for the assignment of a TDIU rating when a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, and the Veteran has certain combinations of ratings for service-connected disabilities.  If there is only one such disability, that disability must be ratable at 60 percent or more.  If there are two or more disabilities, there must be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Veteran is service connected for an acquired psychiatric disorder, rated as 50 percent disabling.  Therefore, she does not meet the minimum schedular criteria for a TDIU.  38 C.F.R. § 4.16(a).  

As the service-connected disability in this case does not meet the schedular requirements for TDIU, VA must also consider whether the Veteran may be entitled to TDIU under 38 C.F.R. § 4.16(b).  This regulation provides that Veterans, who are unable to secure gainful employment by reasons of service-connected disabilities, but fail to meet the criteria in 38 C.F.R. § 4.16(a), shall receive extraschedular consideration.  To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension (C&P) Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. 
§ 4.16(b). For the Veteran to prevail in her claim for TDIU, the record must reflect circumstances, apart from non-service-connected conditions, that place her in a different position than other Veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Therefore, the issue remains whether the Veteran's service-connected acquired psychiatric disorder precludes her from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).

An August 2006 VA examiner opined that "[f]rom a physical health standpoint, the Veteran is as likely as not capable of sustaining sedentary employment."

In September 2006, a VA examiner opined that it would be "more difficult for [the Veteran] than for the average person to get and maintain employment, primarily due to her difficulties with being around others and being comfortable around other people.  As noted, this would not appear to be totally disabling; however, the GAFS reflects the level of impairment.  This individual is competent to receive any benefits she may be awarded, to make her own decisions, and in general to be responsible for managing her own life. Veteran is capable of managing all her own basic activities of daily living."  

A December 2006 private opinion opined that the Veteran was unable to maintain gainful employment after service.  However, aside from stating that the Veteran was able to maintain gainful employment prior to her service, the doctor did not provide reasons for his opinion.  

In August 2009, the Veteran's claim for Social Security disability benefits was denied.  The Social Security Administration found that the Veteran's psychiatric condition was not severe enough to prevent her from working. 

In August 2011, the Veteran failed to appear for a VA examination.  After a review of the Veteran's claims file, the examiner opined that "[f]rom a physical health standpoint, the Veteran is as likely as not capable of sustaining sedentary employment."

In this case, the Board finds that at no time during the pendency of the appeal has a TDIU been warranted.  Although the Veteran has indicated that she has been unable to find a job, the question is not whether the Veteran is able to find a job.  Rather the question is whether, given the Veteran's education, employment history, and vocational attainment, the Veteran's service-connected disabilities prevent her from securing and following a substantially gainful occupation.  The Board gives great weight to the VA opinion, as the examiner reviewed the Veteran's claims file, conducted an examination and rendered an opinion based on his findings.  Although the Veteran submitted a December 2006 private opinion, the private examiner did not review the Veteran's claims file or provide reasons for his opinion.  The Board also notes that the Veteran failed to appear for six VA examinations that may have been beneficial to her claim.  Based on the available examination and opinions, the Board finds that the Veteran's overall disability picture does not prevent her from securing a substantially gainful occupation.  

The Board has considered the Veteran's statements asserting that she is unemployable due to his service-connected disabilities.  The Veteran is competent to report her symptoms as they come to her through her senses, such as her anxiety and her inability to work with others.  However, as a layperson without medical training, she cannot provide competent evidence regarding the effect of her service connected disability on her ability to work.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

As the evidence of record shows that the Veteran is able to secure and follow a substantially gainful occupation, the Board finds that the preponderance of the evidence is against finding that a TDIU is warranted.   

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable in the instant appeal.  38 U.S.C.A.
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 50 percent for the Veteran's service-connected acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), dissociative disorder and multiple personality disorder with depression is denied. 

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


